NOTE: ThiS order is n0nprecedential.
United States Court of Appeals
for the FederaI Circuit
PAT HUVAL RESTAURANT & OYSTER BAR, INC.,
AQUA FARMS CRAWFISH, INC., CATFISH
WHOLESALE, INC., CHARLES BERNARD (DOING
BUSINESS AS CHARLES’ CRAWFISH PAD),
ANDRE LEGER (DOING BUSINESS AS CHEZ
FRANCOIS), JIM FRUGE (DOING BUSINESS AS
FISHERMAN’S COVE), J. BERNARD SEAFOOD
PROCESSING, INC., FRENCH’S ENTERPRISES
SEAFOOD PEELING PLANT, AND KO`_YO
CORPORATION OF U.S.A.,
Plain,tiffs,
AND
SKF USA, INC.,
Plair,tiff-Appellant,
v.
UNITED STATES INTERNATIONAL TRADE
COMMISSION,
Defendant-Appellee,
AND
UNITED STATES CUSTOMS AND BORDER
PROTECTION,
Defendant-Appellee,
AND
TIMKEN U.S. CORPORATION
AND MPB CORPORATION,

PA'1‘ HUvAL RESTAURANT v. ITC 2
Defendants-Appellees.
2012-1250
Appeal from the United States Court of International
Trade in consolidated case no. 06-CV-0290, Judge Gregory
W. Carman.
ON MOTION
Before BRYSON, MAYER, and LINN, Circuit Judges.
BRYsoN, Circuit Ju,dge. g
0 R D E R
SKF USA, Inc. moves for an injunction, pending ap-
peal, to prohibit the United States from distributing funds
currently being held for SKF.
in deciding whether to grant a stay or injunction,
pending appeal, this court "assesses the movant’s chances
of success on the merits and weighs the equities as they
affect the parties and the public." E.I. Dupont de Ne-
mours & Co. v. Phillips PetroZeum Co., 835 F.2d 277, 278
(Fed. Cir. 1987); see also Stan,dard Havens Prods. u.
Gencor Indus., 897 F.2d 511 (Fed. Cir. 199O). T0 prevail,
a movant must establish a strong likelihood of success on
the merits or, failing that, must demonstrate that it has a
substantial case on the merits and that the harm factors
militate in its favor Hilton v. Braunskill, 481 U.S. '770,
778 (1987).
Without prejudicing the ultimate disposition of this
case, and based upon the motions papers submitted, the
court determines that SKF has not met its burden.

3 PAT HUVAL RESTAURANT V. ITC
According1y,
IT ls 0RDERED THAT:
The motion for an injunction is denied.
FoR THE COURT
MAR 0 8 2012 /s/ Jan Horbz-113
Date J an Horbaly
Clerk
cc: Herbert C. Shel1ey, Esq.
Patrick V. Gallagher, Esq. F"_ED
Patrick J. McDonough, Esq. us c0un'roFAPPEALs ma
Courtney S. McNamara, Esq. THE FEDEHALC'"cu'T
MAR U 8 2012
. JAN HORBAi.Y
CLERK
319 f